DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/125,093 in response to an amendment filed on 04/18/2022; the original application filed on 12/17/2020. Claims 1-32 are currently pending and have been considered below. Claims 31 and 32 are new claims. Claims 1, 13, 18 and 30 are independent claims. 
Response to Arguments
Applicants’ arguments with respect to claims 1-32 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 13-21, 24, 26-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view of Lee et al. (US 2022/0070878 A1) (hereinafter Lee).
Regarding claims 1, 13, 18 and 30, a method for wireless communications by a user equipment (UE), [Figure 3, Ref # 305], comprising: 
receiving, from a network entity, at least one of physical layer signaling or medium access control (MAC) layer signaling comprising information for a selected cell, [At step 330, the source DU 310 transmits to the UE 305 an L2 measurement control message using L1 signaling or L2 signaling of MAC CEs, DCI, or UCI, see Figure 3, Ref # 330, (Sang et al., Paragraph 85)],
and performing an inter-cell mobility procedure in accordance with the information for the selected cell, [At step 335, an L2 trigger for an inter-DU handover occurs at the UE 305. At step 340, the UE 305 transmits an L2 measurement report to the source DU 310. The L2 measurement report comprises CEs, UCI, or an RLC status. At step 345, the source DU 310 and the target DU 315 perform an L2 handover decision with messages over a direct interface, (Sang et al., Paragraph 86)],
Sang et al. fails to explicitly teach that the information for the selected cell comprises at least one of: a synchronization signal block (SSB) configuration: one or more rate matching patterns; a supplemental uplink (SUL) configuration: a downlink and uplink bandwidth part (BWP) configuration; or a cross-carrier scheduling configuration,
Lee et al. teaches that the UE may determine whether to perform switching from the first BWP to the second BWP based on the pre-configured information. For example, the pre-configured information includes at least one of information related to the BWP, a latency value according to the BWP switching, information related to the time for the UE to perform communication on the second BWP, communication type, service type, priority, information related to synchronization, information related to system information, information related to a HARQ feedback, information related to CSI, information related to MIB and/or SIB, information related to paging and information related to whether the UE triggers resource reselection, (Lee et al., Paragraph 157), in order to perform communication related to the first BWP again, (Lee et al., Paragraph 182).

Regarding claims 2, 14 and 19,  the method wherein the physical layer or MAC layer signaling comprises at least one of downlink control information (DCD or a MAC control element (MAC CE) comprising the information for the selected cell, [At step 330, the source DU 310 transmits to the UE 305 an L2 measurement control message using L1 signaling or L2 signaling of MAC CEs, DCI, or UCI, see Figure 3, Ref # 330, (Sang et al., Paragraph 85)].

Regarding claims 3, 15 and 20, the method wherein the information for the selected cell further comprises at least one of: 
a subcarrier spacing (SCS) configuration;
remaining minimum system information (RMSI); or
a random access configuration, [The L2 handover command comprises an RLC renewal, a target cell identifier, an L2 context, a pre-assigned preamble for RACH, or other information, (Sang et al., Paragraph 88)].

Regarding claims 4, 16 and 21, the method wherein the information for the selected cell further comprises at least one of:
a downlink and uplink time division duplex (TDD) configuration;
downlink and uplink cell frequency locations;
a configuration for at least one of a physical downlink control channel (PDCCH), physical downlink shared channel (PDSCH), physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), [Such L2 signaling partially or fully replaces the L3 RRC signaling between a CU and a UE and comprises MAC CEs, DCI for a PDCCH, UCI for a PUCCH or a PUSCH, other MAC layer messages mapped from RRC messages of light weight or simplified content, (Sang et al., Paragraph 83)], or sounding reference signal (SRS).
a channel state information (CSI) measurement and reporting configuration; or 
a timing advance group (TAG) identifier (ID).

Regarding claims 7 and 24, the method wherein the information comprises at least one of a security key, ciphering, or integrity protection algorithm at least for the cell group of the reselected PCell or PSCell, [Both maintaining an anchor at a CU and using inter-DU L2 mobility reduces or avoids overhead from resetting radio bearers, resetting security contexts, and unnecessary RRC handshakes during a handover from a source DU to a target DU and setting up UE access to the target DU, (Sang et al., Paragraph 83)].

Regarding claims 9, 17 and 26, the method wherein the selected cell comprises:
a cell operated under a first distributed unit (DU) of a first central unit (CU) of a base station, the first DU and the first CU currently serving the UE, [The gNB 130 may be functionally similar to a 4G eNB. However, the gNB 130 logically and physically comprises one CU, one or multiple DUs, and one or multiple TRPs. Each CU connects to one or multiple DUs and may anchor RRC and PDCP functions, and each DU connects to one or multiple TRPs and may anchor RLC and other lower-layer functions such as MAC and PHY functions, (Sang et al., Paragraph 73)],
a cell operated under a second DU of the first CU of the base station, the first DU and the first CU currently serving the UE; or
a cell operating under a third DU of a second CU of the first base station, the first DU and the first CU currently serving the UE.

Regarding claims 10 and 27, the method wherein the selected cell comprises one of: (i) the cell operated under the second DU of the first CU of the base station, or (ii) the cell operating under the third DU of the second CU of the first base station, [Each CU connects to one or multiple DUs and may anchor RRC and PDCP functions, and each DU connects to one or multiple TRPs and may anchor RLC and other lower-layer functions such as MAC and PHY functions. The TRPs host physical components such as antennas and other RF components. Depending on an operator's deployments, CUs, DUs, and TRPs may be physically separated or collocated and may perform different logical functions, (Sang et al., Paragraph 73)], and wherein the information further comprises at least one of:
a radio bearer served by each radio link control (RLC) bearer, [L2 is a link layer, data link layer, MAC layer, RLC layer, or PDCP layer, (Sang et al., Paragraph 78)], 
a configuration per RLC bearer; or
a configuration per logic channel.

Regarding claims 11 and 28, the method wherein the selected cell comprises the cell operating under the third DU of a second CU of the first base station, [and each DU of the gNB 130 corresponding to one of the NR cells 140 may implement RLC, MAC, or PHY layer functions. The NR cells 140 logically comprise both the gNB 130 and the UE 170, (Sang et al., Paragraph 73)], and wherein the information further comprises at least one of:
a service data adaptation protocol (SDAP) and a packet data convergence protocol (PDCP) for configuring uplink and downlink communications between the UE and the second CU, [Each CU connects to one or multiple DUs and may anchor RRC and PDCP functions, and each DU connects to one or multiple TRPs and may anchor RLC and other lower-layer functions such as MAC and PHY functions, (Sang et al., Paragraph 73)],
and a mapping between a quality of service (QoS) flow to a data radio bearer (DRB).

Regarding claim 31, the method of claim 1, wherein the information for the selected cell further Comprises: a synchronization signal block (SSB) configuration; and one or more rate matching patterns, [the UE may determine whether to perform switching from the first BWP to the second BWP based on the pre-configured information. For example, the pre-configured information includes at least one of information related to the BWP, a latency value according to the BWP switching, information related to the time for the UE to perform communication on the second BWP, communication type, service type, priority, information related to synchronization, information related to system information, information related to a HARQ feedback, information related to CSI, information related to MIB and/or SIB, information related to paging and information related to whether the UE triggers resource reselection, (Lee et al., Paragraph 157)].

Regarding claim 32, the method of claim 1, wherein the information for the selected cell further comprises: a supplemental uplink (SUL) configuration; a downlink and uplink bandwidth part (BWP) configuration; and a cross-carrier scheduling configuration, [the UE may determine whether to perform switching from the first BWP to the second BWP based on the pre-configured information. For example, the pre-configured information includes at least one of information related to the BWP, a latency value according to the BWP switching, information related to the time for the UE to perform communication on the second BWP, communication type, service type, priority, information related to synchronization, information related to system information, information related to a HARQ feedback, information related to CSI, information related to MIB and/or SIB, information related to paging and information related to whether the UE triggers resource reselection, (Lee et al., Paragraph 157)].

Claims 5, 6, 12, 22, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view of Lee et al. (US 2022/0070878 A1) and further in view of LIU et al. (US 2020/0015132 A1) (hereinafter Liu).

Regarding claims 5 and 22, Sang et al. teaches wirelessly communicate with a source node, perform a handover from the source node to a target node using L2 signaling in response to a handover decision between the source node and the target node, and wirelessly communicate with the target node in response to the handover, (Sang et al., Abstract), 
Sang et al. fails to explicitly teach however Liu et al. teaches that the inter-cell mobility procedure comprises an addition or removal of the selected cell as a secondary cell (SCell), and the information for the selected cell further comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCD for the SCell, [the reconfiguration information carries an identifier of the target cell cell2. For example, the identifier of the target cell cell2 is an E-UTRAN cell global identifier (E-UTRAN Cell Global Identifier, ECGI) or a physical-layer cell identity (physical-layer Cell identity, PCI) of the target cell cell2, (Liu et al., Paragraph 299)],
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sang by including that the inter-cell mobility procedure comprises an addition or removal of the selected cell as a secondary cell (SCell), and the information for the selected cell comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCD for the SCell, (Liu et al., Paragraph 299), in order to perform mobility management for different handover scenarios in the current CU-DU based architecture, (Liu et al., Paragraph 14).

Regarding claims 6, 12, 23 and 29, the method wherein: the inter-cell mobility procedure comprises reselection of at least one of a primary cell (PCell) or a primary secondary cell group (SCG) cell (PSCell), and the information for the selected cell further comprises at least one of a serving cell identifier (ID) or a physical cell ID (PCI) for PCell or PSCell, [cell handover means that a terminal device is handed over from a cell to another cell, and a primary cell change means that a primary cell is changed. For example, for a carrier aggregation (Carrier Aggregation, CA) scenario, a source cell is changed from a primary cell (primary cell, PCell) to a secondary cell (secondary cell, SCell), and a target cell is changed from an SCell to a PCell. For a dual connectivity (dual connectivity, DC) scenario, a source DU cell is changed from a PCell to a PSCell, and a target DU cell is changed from a PSCell to a PCell. For cell handover, UE is handed over from a source cell to a target cell, (Liu et al., Paragraphs 77, 89 and 126)].

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2018/0279182 A1) in view of Lee et al. (US 2022/0070878 A1) and further in view of Park et al. (US 2019/0053183 A1) (hereinafter Park).

Regarding claims 8 and 25, Sang et al. teaches wirelessly communicate with a source node, perform a handover from the source node to a target node using L2 signaling in response to a handover decision between the source node and the target node, and wirelessly communicate with the target node in response to the handover, (Sang et al., Abstract),
Sang et al. fails to explicitly teach however Park et al. teaches that the inter-cell mobility procedure further comprises activation or deactivation of one or more secondary cells (SCells), [the base station distributed unit may transmit to the wireless device and based on the fifth message, a medium access control element may indicate activation or deactivation of a secondary cell, (Park et al., Paragraph 411)], and the information comprises a bit map indicating which of the SCells are activated or deactivated, [When the specification indicates that a first carrier is activated, the specification may equally mean that the cell comprising the first carrier is activated, (Park et al., Paragraph 166)], 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Sang by including that the inter-cell mobility procedure comprises activation or deactivation of one or more secondary cells (SCells), (Park et al., Paragraph 166), in order for the UE to hand over to a target cell, (Park et al., Paragraph 232).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478